Case 3:18-cv-05945-VC Document 162-22 Filed 02/05/20 Page 1 of 25




          EXHIBIT 21
                       Case 3:18-cv-05945-VC
                         Case  1:19-cv-09050-ERDocument 162-22
                                                 Document      Filed10/31/19
                                                          10 Filed   02/05/20 Page
                                                                               Page1 2ofof4 25




                                                                    601 Lexington Avenue
                                                                     New York, NY 10022
                                                                        United States
                Dale M. Cendali
            To Call Writer Directly:                                     +1 212 446 4800                                                Facsimile:
               +1 212 446 4846                                                                                                       +1 212 446 4900
          dale.cendali@kirkland.com                                      www.kirkland.com


                                                                    October 31, 2019

              Hon. Edgardo Ramos
              U.S. District Court
              Southern District of New York, Thurgood Marshall U.S. Courthouse
              40 Foley Square New York, NY 10007

                                 Re:        Social Technologies, LLC v. Apple Inc. et al, No. 1:19-cv-09050 (ER)
          Dear Judge Ramos:

                  In accordance with the Court’s Individual Practices Rule 2(A)(ii), Defendants Apple Inc.
          (“Apple”) and Thomas La Perle (collectively, “Defendants”) request a pre-motion conference
          regarding Defendants’ anticipated motion to dismiss Plaintiff Social Technologies, LLC’s
          (“Plaintiff”) Complaint (Dkt. No. 1) (“Complaint”) pursuant to Federal Rule 12(b)(2) and (b)(6).
                  As background, Plaintiff already filed a trademark infringement suit against Apple in the
          Northern District of California in 2018 alleging that Apple’s use of the MEMOJI mark infringes
          Plaintiff’s purported rights. Compl. ¶ 2; Social Technologies LLC v. Apple Inc., No. 3:18-cv-
          05945-VC (N.D. Cal. Sept. 27, 2018) (the “ND Cal Action”). Apple is defending that action on
          the ground that, among other things, it has priority in the MEMOJI mark based on its acquisition
          of common law rights from an earlier rights holder. Summary judgment motions are pending.
                  Apparently seeing its infringement claims floundering in the ND Cal Action, Plaintiff has
          now filed suit in New York, claiming (i) false designation of origin under 15 U.S.C. § 1125, (ii)
          dilution under New York law, (iii) unfair competition, and (iv) violation of NY General Business
          Law § 349 based upon Apple’s use of an ® sign (which indicates that a mark is registered) next
          to the MEMOJI mark on a single, general webpage listing Apple’s various trademarks
          (“Trademark List”). See Compl. ¶ 1. Apple only has common law rights in the MEMOJI mark
          in the U.S., as its trademark application is pending. While not relevant to Apple’s contemplated
          motion, the use was both brief and inadvertent because, as soon as this was brought to Apple’s
          attention (through the filing of this Complaint),1 Apple updated the Trademark List to remove
          the ® sign. See Ex. A. Also not necessary for resolution of Apple’s contemplated motion, but as
          background, Plaintiff itself is using the ® sign improperly in connection with the MEMOJI mark,

          as its trademark registration (Reg. No. 5566242) is for a design mark only (                                                     ), yet it is
          using the ® symbol for the word mark. See Exs. B–C.
                       Apple is writing this letter because (1) all of Social Tech’s claims in this action fail as a

          1
                 Social Tech never sent Apple a letter nor flagged the mistake in the ND Cal Action before it filed this suit.


Beijing       Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
        Case 3:18-cv-05945-VC
          Case  1:19-cv-09050-ERDocument 162-22
                                  Document      Filed10/31/19
                                           10 Filed   02/05/20 Page
                                                                Page2 3ofof4 25


Hon. Edgardo Ramos
October 31, 2019
Page 2

matter of law, and (2) there is no personal jurisdiction over either Apple or Mr. La Perle. First,
Plaintiff’s Lanham Act (15 U.S.C. § 1125) and common law unfair competition claims (Counts I,
III) fail because improperly using an ® symbol does not constitute false advertising. For
example, in Classic Liquor Importers, Ltd. v. Spirits Int’l B.V. —a case that is strikingly on point
here—the court granted summary judgment to an alleged infringer, holding that the “misuse of
the R symbol is not actionable under Section 43(a)(1)(B) of the Lanham Act as a matter of law”
because the “misuse of the ® symbol in no way relates to an ‘inherent quality or characteristic’”
of a good or service, a required element of false advertising claims. 201 F. Supp. 3d 428, 452
(S.D.N.Y. 2016). Other courts agree that such conduct does not give rise to a false advertising
claim and have granted motions to dismiss on that basis. See San Diego Cty. Credit Union v.
Citizens Equity First Credit Union, 360 F. Supp. 3d 1039, 1055 (S.D. Cal. 2019). Social Tech
may point to Perfect Pearl Co. v. Majestic Pearl & Stone, Inc., a case where the court enjoined
defendant’s misuse of the ® symbol without reference to the impact on the buying public, to try
to salvage its claim. 887 F. Supp. 2d 519 (S.D.N.Y 2012). But as the Classic Liquor court
explained, Perfect Pearl is distinguishable because, there, the plaintiff sought “only injunctive
relief,” not money damages. 201 F. Supp. 3d at 451–52 (quoting 887 F. Supp. 2d at 540). In
addition, the Classic Liquor court noted that the Perfect Pearl decision appeared to ignore
Second Circuit law concerning false advertising, which unquestionably holds that a false
adverting claim can only stand if the false statement “misrepresent[s] an inherent quality or
characteristic of the product.” Id. at 451.
        Here, as in Classic Liquor, Plaintiff is seeking both injunctive relief and money damages.
Compl. at pgs. 14–15. Moreover, Apple’s inadvertent use of the ® symbol has nothing to do
with an inherent quality or characteristic of the product Apple offers under the MEMOJI mark; it
is purely a symbol used to put other businesses “on notice” of trademark rights. Classic Liquor,
201 F. Supp. 3d at 452. Thus, Plaintiff’s false advertising claim should be dismissed,2 as should
its common law unfair competition claim, which is “governed by the same standard.” Id. at 454.
        Second, Plaintiff’s NY General Business Law § 349 claim (Count IV) fails because use
of an ® symbol “[is] not consumer-oriented as a matter of law,” as required for that claim. See
Classic Liquor, 201 F. Supp. 3d at 454 (granting summary judgment to alleged infringer on
section 349 claim to the extent the claim was based on the misuse of the ® symbol).
        Third, Plaintiff’s New York dilution claim (Count II) fails because dilution concerns
improper use of a mark, not misuse of a registration symbol. See Tommy Hilfiger Licensing,
Inc. v. Nature Labs, LLC, 221 F. Supp. 2d 410, 421 (S.D.N.Y. 2002) (“[D]ilution . . . may occur
where the defendant uses or modifies the plaintiff’s trademark to identify the defendant’s goods
and services . . . .”) (emphasis added)). To the extent Plaintiff’s dilution claim is based on the
use of the MEMOJI mark, as opposed to use of the ® symbol, then it should have been asserted
in the ND Cal Action, where claims concerning Apple’s use of the MEMOJI mark are pending.
        Plaintiff’s dilution claim should be dismissed for the additional reason that Plaintiff did
not plead that its mark is strong. Compl. ¶ 41 (pleading only that plaintiff’s mark is
2
  To the extent Plaintiff’s Lanham Act claim also is based on likelihood of confusion (which is not clear), it should
still be dismissed because use of the ® symbol does not create confusion among consumers as a matter of law. See
Classic Liquor, 201 F. Supp. 3d at 455 (“inclusion of this symbol—[is] not consumer-oriented as a matter of law”).



                                                          2
        Case 3:18-cv-05945-VC
          Case  1:19-cv-09050-ERDocument 162-22
                                  Document      Filed10/31/19
                                           10 Filed   02/05/20 Page
                                                                Page3 4ofof4 25


Hon. Edgardo Ramos
October 31, 2019
Page 3

“distinctive”); see Malaco Leaf, AB v. Promotion in Motion, Inc., 287 F. Supp. 2d 355, 378
(S.D.N.Y. 2003) (“New York’s anti-dilution law only protects ‘extremely strong marks’. . . .”).
Courts have held that even suggestive or arbitrary marks, while inherently distinctive, are not
protected under NY dilution doctrine without market strength. See Lang v. Ret. Living Pub. Co.,
949 F.2d 576, 581, 584 (2d Cir. 1991) (“[S]uggestiveness is not necessarily dispositive of the
issue of the strength of the mark”); Mead Data Cent., Inc. v. Toyota Motor Sales, U.S.A., Inc.,
875 F.2d 1026, 1031–32 (2d Cir. 1989) (no dilution under NY law where mark was “suggestive”
and “distinctiveness” was limited to a “narrow market”).3 Because Plaintiff has not pled that
MEMOJI “has a truly ‘distinctive quality’ or has ‘acquired secondary meaning,’” the claim
should be dismissed. Lang, 949 F.2d at 584.
         Fourth, Plaintiff’s Complaint should be dismissed pursuant to Federal Rule 12(b)(2)
because there is no personal jurisdiction over either Defendant. With respect to Apple, there is
no general jurisdiction because Apple is neither headquartered nor incorporated in New York.
Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). Nor is there specific jurisdiction, as the
purportedly improper use of the ® symbol appeared online (Compl. ¶ 13), on a passive portion of
Apple’s website (i.e., on Apple’s Trademark List), which was not specifically directed toward
New York. Thus, Plaintiff’s claims do not arise from Apple’s New York contacts. See e.g., Best
Van Lines, Inc. v. Walker, 490 F.3d 239, 254 (2d Cir. 2007) (no specific jurisdiction where the
claim did not “arise from” the interactive portion of the defendant’s website); DH Servs., LLC v.
Positive Impact, Inc., No. 12 Civ. 6153, 2014 WL 496875 (S.D.N.Y. Feb. 5, 2014) (no specific
jurisdiction in trademark infringement case where the mark at issue was not displayed on the
portion of the website where users could make contributions and “connection between the
donations and the conduct giving rise to the lawsuit would be at best a loose one”). Plaintiff also
is not located in New York, and thus has suffered no harm in this state.
        There also is no personal jurisdiction over Mr. La Perle. Tellingly, there is not a single
allegation in the Complaint relating to any fact that would give rise to personal jurisdiction over
him. In fact, the jurisdictional section of the Complaint (¶¶ 10–11) does not even mention him.
As Plaintiff well knows from discovery in the ND Cal Action, Mr. La Perle lives and works in
California. His inclusion by Social Tech in this Complaint can best be explained as ill-conceived
harassment. To the extent his department at Apple was involved in updating the website to
include the ® symbol—which Mr. La Perle himself did not do—that act occurred in California
where Apple’s legal department is located. Simply put, Plaintiff has done nothing to meet its
burden of establishing that Mr. La Perle is subject to personal jurisdiction in this district. See
Ramgoolie v. Ramgoolie, No. 16-cv-3345, 2017 WL 9565534, at *4 (S.D.N.Y. May 31, 2017)
(no personal jurisdiction over non-resident as there was no “articulable nexus” or “substantial
relationship” between individual’s “sporadic New York-based activities and Plaintiff’s claims”).
        Defendants thus respectfully request a pre-motion conference to file a motion to dismiss.


3
 See also Swatch Grp. (U.S.) Inc. v. Movado Corp., No. 01 Civ. 0286, 2003 WL 1872656, at *3, 6 (S.D.N.Y. Apr.
10, 2003) (no dilution under NY law where mark was deemed “arbitrary” but found “only moderately strong”);
Brockmeyer v. Hearst Corp., 248 F. Supp. 2d 281, 294 (S.D.N.Y. 2003) (no dilution under NY law even though
mark was “inherently distinctive” because it was a “weak mark overall” in the marketplace).



                                                      3
Case 3:18-cv-05945-VC
  Case  1:19-cv-09050-ERDocument 162-22
                          Document      Filed10/31/19
                                   10 Filed   02/05/20 Page
                                                        Page4 5ofof4 25
Case
 Case3:18-cv-05945-VC
      1:19-cv-09050-ER Document
                        Document162-22 Filed10/31/19
                                 10-1 Filed  02/05/20 Page
                                                       Page16ofof14
                                                                  25




            EXHIBIT A
10/21/2019              Case
                         Case3:18-cv-05945-VC
                              1:19-cv-09050-ER Document
                                                Document162-22 Filed10/31/19
                                                         10-1 Filed  02/05/20 Page
                                                                               Page27ofof14
                                                                                          25



     Legal                                                    Hardware    Software   Sales & Support   Internet Services   Intellectual Property   More Resources




                                            Apple Trademark List*

                  A trademark can be a word, phrase, symbol, or design that distinguishes the source of the goods or
                  services. Also, as trade dress, it can be the appearance of a product or its packaging, including size,
                  shape, color, texture, graphics, and appearance (e.g, retail store or website).

                  The following is a non-exhaustive list of Appleʼs trademarks and service marks.

                  When using the marks in publications that will be distributed only in the United States, include the
                  appropriate ™, ℠, or ® symbol on first use. For publications that will be distributed outside the United
                  States, do not include trademark symbols. Instead use the appropriate trademark attribution notice, for
                  example: Mac and macOS are trademarks of Apple Inc., registered in the U.S. and other countries.

                  The list also includes a suggested generic term for each trademark. For all publications, include an
                  appropriate generic term after the trademark the first time it appears. Thereafter, the generic term should
                  appear frequently with the trademark. (These generic terms are only suggestions, and there may be other
                  words that are equally appropriate.)

                  Trademarks are adjectives, and should not be made into verbs or made plural or possessive. For more
                  information on how to use Appleʼs trademarks, refer to the document titled, “Guidelines for Using Apple
                  Trademarks,” or contact the Trademark team.

                  The absence of a product or service name or logo from this list does not constitute a waiver of Appleʼs
                  trademark or other intellectual property rights concerning that name or logo.




                   Appleʼs Trademarks                      Generic Terms

                   3D Touch®                               interface

                   AirDrop®                                software feature

                   AirMac®                                 wireless hardware/software solution

                   AirPlay®                                software feature

                   AirPlay Logo™

                   AirPods®                                wireless headphones

                   AirPort®                                wireless hardware/software solution

                   AirPort Express®                        wireless hardware/software solution

                   AirPort Extreme®                        wireless hardware/software solution

                   AirPort Time Capsule®                   wireless hard drive/Wi-Fi base station

                   AirPower™                               wireless charging


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                                                                        1/13
10/21/2019              Case
                         Case3:18-cv-05945-VC
                              1:19-cv-09050-ER Document
                                                Document162-22 Filed10/31/19
                                                         10-1 Filed  02/05/20 Page
                                                                               Page38ofof14
                                                                                          25
                   Appleʼs Trademarks                      Generic Terms

                   AirPrint®                               software feature

                   AirTunes™                               application program

                   Animoji®                                messaging feature

                   Aperture®                               application program

                   Apple®                                  computers, computer software, computer peripherals, etc.

                   Apple logo®

                   Apple CarPlay®                          software feature

                   Apple Cinema Display®                   computer monitor

                   AppleLink™                              communication network/computer software

                   Apple Music®                            streaming service and application

                   Apple News®                             news aggregation service

                   Apple Pay®                              mobile payments solution

                   Apple Pencil®                           computer input device

                   Apple Remote Desktop™                   remote desktop software

                   AppleScript®                            application program

                   AppleScript Studio™                     development software

                   AppleShare®                             server software

                   Apple Studio Display™                   computer monitor

                   AppleTalk®                              network system

                   Apple TV®                               digital media extender

                   AppleVision™                            computer display

                   Apple Wallet™                           application program

                   Apple Watch®                            wrist wearable device

                   Apple Watch Edition™                    wrist wearable device

                   Apple Watch Sport™                      wrist wearable device

                   AppleWorks®                             application program

                   App Nap®                                software feature

                   Aqua®                                   user interface

                   Back to My Mac®                         software feature

                   Bonjour®                                networking technology

                   Bonjour logo®

                   Boot Camp®                              application program

                   Carbon®                                 software technology

                   CareKit®                                software framework

                   CarPlay®                                software feature


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                          2/13
10/21/2019              Case
                         Case3:18-cv-05945-VC
                              1:19-cv-09050-ER Document
                                                Document162-22 Filed10/31/19
                                                         10-1 Filed  02/05/20 Page
                                                                               Page49ofof14
                                                                                          25
                   Appleʼs Trademarks                      Generic Terms

                   Charcoal®                               computer font

                   Chicago®                                computer font

                   Cinema Tools™                           application program

                   Claris®                                 software

                   Cocoa®                                  software technology

                   Cocoa Touch®                            software technology

                   ColorSync®                              application program

                   ColorSync logo®

                   CORE ML®                                developer software

                   Cover Flow®                             application program

                   Dashcode®                               developer software

                   Digital Crown®                          input device

                   DVD@CCESS™                              software feature

                   DVD Studio Pro®                         application program

                   EarPods®                                headphones

                   Educator Advantage™                     marketing program

                   eMac™                                   computer

                   EtherTalk™                              interface card/network

                   Exposé®                                 computer software

                   Face ID®                                secure authentication

                   FaceTime®                               voice and video calling

                   FairPlay®                               software technology

                   FileVault®                              application program

                   Final Cut®                              application program

                   Final Cut Pro®                          application program

                   Final Cut Studio®                       application program

                   Finder®                                 operating system software

                   FireWire®                               serial bus

                   FireWire compliance logo™

                   FireWire logo™

                   FireWire symbol®

                   Flyover®                                software feature

                   GarageBand®                             application program

                   Geneva®                                 computer font

                   Guided Access®                          operating system feature


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                   3/13
10/21/2019             Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument
                                               Document162-22 Filed10/31/19
                                                         10-1 Filed 02/05/20 Page
                                                                             Page510
                                                                                   ofof
                                                                                     1425
                   Appleʼs Trademarks                      Generic Terms

                   GymKit™                                 software framework

                   Handoff®                                software feature

                   HealthKit™                              developer software

                   HomeKit™                                hardware and software technology

                   HomePod™                                speaker

                   HyperCard®                              application program

                   HyperTalk™                              application program

                   iAd WorkBench®                          software

                   iBeacon™                                location and proximity detection technology

                   iBeacon Logo™

                   iBook®                                  computer

                   iBooks®                                 application program

                   iCal®                                   application program

                   iChat®                                  application program

                   iDVD™                                   application program

                   iFrame Logo®                            video format

                   iLife®                                  suite of application programs

                   iMac®                                   computer

                   iMac Pro®                               computer

                   ImageWriter™                            printer

                   iMessage®                               software feature

                   iMovie®                                 application program

                   Inkwell®                                application program

                   Instruments®                            developer software

                   iPad®                                   mobile digital device

                   iPad Air®                               mobile digital device

                   iPad mini®                              mobile digital device

                   iPadOS™                                 operating system software

                   iPad Pro®                               mobile digital device

                   iPhone®                                 mobile digital device

                   iPhoto®                                 application program

                   iPod®                                   mobile digital device

                   iPod classic®                           mobile digital device

                   iPod nano®                              mobile digital device

                   iPod shuffle®                           mobile digital device


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                             4/13
10/21/2019             Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument
                                               Document162-22 Filed10/31/19
                                                         10-1 Filed 02/05/20 Page
                                                                             Page611
                                                                                   ofof
                                                                                     1425
                   Appleʼs Trademarks                      Generic Terms

                   iPod Socks™                             holder for computer hardware and consumer electronics

                   iPod touch®                             mobile digital device

                   iSight®                                 camera

                   iTunes®                                 application program

                   iTunes Logo®                            application program

                   iTunes Pass®                            online store

                   iTunes U®                               feature of online store

                   iWeb™                                   application program

                   iWork®                                  suite of application programs

                   Jam Pack®                               computer software

                   Keychain®                               operating system feature

                   Keynote®                                application program

                   LaserWriter™                            printer

                   Launchpad®                              operating system features

                   Lightning®                              connectors

                   Live Listen™                            operating system feature

                   Live Photos™                            camera feature

                   LiveType®                               application program

                   LocalTalk™                              computer cable system/network

                   Logic®                                  application program

                   Logic Pro®                              application program

                   Logic Studio®                           application program

                   Mac®                                    computer

                   Mac logo®

                   MacApp®                                 application program

                   MacBook®                                computer

                   MacBook Air®                            computer

                   MacBook Pro®                            computer

                   MacDNS®                                 application program

                   Macintosh®                              computer

                   Mac mini®                               computer

                   macOS®                                  operating system software

                   Mac Pro®                                computer

                   MacTCP®                                 application program

                   Made for iPad logo™


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                       5/13
10/21/2019             Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument
                                               Document162-22 Filed10/31/19
                                                         10-1 Filed 02/05/20 Page
                                                                             Page712
                                                                                   ofof
                                                                                     1425
                   Appleʼs Trademarks                      Generic Terms

                   Made for iPhone logo®

                   Made for iPod logo®

                   Magic Keyboard™                         computer peripheral device

                   Magic Mouse®                            computer peripheral device

                   Magic Trackpad®                         computer peripheral device

                   MagSafe®                                power adapters

                   Memoji™                                 messaging feature

                   Metal®                                  software technology

                   Metal Logo™

                   MainStage®                              application program

                   Mission Control®                        operating system feature

                   Monaco®                                 computer font

                   Motion®                                 application program

                   Multi-Touch™                            touchscreen interface

                   NetInfo™                                computer software

                   Newton™                                 operating system software

                   New York®                               computer font

                   Night Shift®                            software feature

                   Numbers®                                application program

                   Objective-C®                            computer software

                   OfflineRT™                              software feature

                   Open Directory logo™

                   OpenCL®                                 software technology

                   OpenPlay®                               application program

                   OS X®                                   operating system software

                   Pages®                                  application program

                   Passbook®                               application program

                   Photo Booth®                            application program

                   Pixlet®                                 compression application program

                   Podcast Logo®                           application feature

                   PowerBook®                              computer

                   Power Mac®                              computer

                   ProDOS™                                 operating system software

                   Quartz®                                 graphics and display technology

                   QuickDraw®                              application program


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                 6/13
10/21/2019             Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument
                                               Document162-22 Filed10/31/19
                                                         10-1 Filed 02/05/20 Page
                                                                             Page813
                                                                                   ofof
                                                                                     1425
                   Appleʼs Trademarks                      Generic Terms

                   QuickTime®                              application program

                   QuickTime Broadcaster™                  application program

                   QuickTime logo®

                   QuickType®                              software feature

                   ResearchKit®                            software framework

                   Retina®                                 display

                   Retina HD®                              display

                   Rosetta®                                application program

                   Safari®                                 application program

                   Sand®                                   computer font

                   Shake®                                  application program

                   Sherlock®                               application program

                   Siri®                                   voice recognition software

                   SiriKit™                                developer software

                   Siri Remote®                            control device with touch and voice input

                   Skia™                                   computer font

                   Smart Cover®                            protective cover and stand

                   Smart Folio®                            protective cover and stand

                   Smart Instruments®                      application feature

                   Smart Keyboard™                         computer peripheral device

                   Smart Keyboard Folio™                   computer peripheral device

                   Smart Strings®                          application feature

                   SnapBack™                               application feature

                   Soundtrack®                             application program

                   Spaces®                                 operating system feature

                   Spotlight®                              software utility

                   StyleWriter™                            printer

                   SuperDrive®                             computer media device

                   Super Retina®                           display

                   Swift™                                  software technology

                   Swift Logo™

                   Swift Playgrounds™                      application program

                   Taptic Engine®                          haptic feedback technology

                   TestFlight®                             software

                   Textile®                                computer font


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                           7/13
10/21/2019             Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument
                                               Document162-22 Filed10/31/19
                                                         10-1 Filed 02/05/20 Page
                                                                             Page914
                                                                                   ofof
                                                                                     1425
                   Appleʼs Trademarks                      Generic Terms

                   There's an app for that®                slogan

                   Think different®                        slogan

                   Time Capsule®                           wireless hard drive/Wi-Fi base station

                   Time Machine®                           application program

                   Touch Bar™                              input screen

                   Touch ID®                               fingerprint identity sensor

                   Touch Instruments®                      application feature

                   TrueDepth®                              camera

                   True Tone®                              camera flash

                   TrueType®                               font technology

                   tvOS™                                   software platform for television

                   Ultrabeat®                              software feature

                   Velocity Engine™                        vector processing unit

                   WatchKit®                               developer software

                   watchOS®                                software platform for wrist wearable devices

                   WaveBurner®                             application program

                   WebObjects®                             software

                   WebScript™                              computer software

                   Works with iMovie logo™

                   Works with iPhone logo®

                   Works with iPhoto logo™

                   Xcode®                                  developer software

                   Xgrid®                                  application program

                   Xsan®                                   application program

                   Xserve®                                 server



                   Appleʼs Service Marks                                                 Generic Terms

                   ACOT℠ (Apple Classrooms of Tomorrow)                                  education services

                   ACOT2℠                                                                education services

                   ACTC Boot Camp℠                                                       training course

                   App Store®                                                            online store

                   Apple®                                                                various services

                   AppleCare®                                                            service and support programs

                   Apple Certified Trainer℠                                              certification services

                   Apple Consultants Network℠                                            consultant services

https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                            8/13
10/21/2019             Case
                        Case3:18-cv-05945-VC
                             1:19-cv-09050-ER Document
                                               Document162-22 Filed10/31/19
                                                        10-1 Filed  02/05/20 Page
                                                                              Page10
                                                                                   15ofof14
                                                                                          25
                   Appleʼs Service Marks                                       Generic Terms

                   Apple Store®                                                retail store services

                   Briefing Room®                                              feature of retail store

                   CloudKit®                                                   data storage service

                   Complete My Album®                                          feature of online store

                   Final Cut Pro X: Professional Post-Production℠              training course

                   Genius®                                                     customized recommendations

                   Genius Bar®                                                 service and support program

                   Genius Bar logo®                                            service and support program

                   iAd®                                                        mobile advertising platform

                   iBooks Store®                                               online store

                   iCloud®                                                     online service

                   iCloud Drive®                                               online service

                   iCloud Keychain®                                            online service

                   iDisk℠                                                      online services

                   iMix™                                                       feature of online store

                   The iTunes Download®                                        radio show, podcast

                   iTunes Extras®                                              online store

                   iTunes Live®                                                online store, entertainment services

                   iTunes LP®                                                  online store

                   iTunes Match®                                               online service

                   iTunes Music Store℠                                         online music store

                   iTunes Plus℠                                                feature of online store

                   iTunes Radio®                                               streaming music service

                   iTunes Store®                                               online store

                   Joint Venture®                                              retail service

                   .Mac℠                                                       online services

                   Mac.com®                                                    Email service

                   Mac Integration Basics℠                                     training course

                   Mac Management Basics℠                                      training course

                   Mac OS X Server Essentials℠                                 training course

                   Mac OS X Support Essentials℠                                training course

                   MobileMe®                                                   online services

                   onetoone®                                                   service and support program

                   ProCare®                                                    service and support program

                   Shop different℠                                             slogan


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                          9/13
10/21/2019             Case
                        Case3:18-cv-05945-VC
                             1:19-cv-09050-ER Document
                                               Document162-22 Filed10/31/19
                                                        10-1 Filed  02/05/20 Page
                                                                              Page11
                                                                                   16ofof14
                                                                                          25
                   Appleʼs Service Marks                                          Generic Terms

                   Today at Apple®                                                experiential programs

                   Vingle®                                                        feature of online store



                  SPECIAL AND LICENSED TRADEMARKS AND/OR COPYRIGHTS
                  Use the trademark notation shown here the first time the trademark is mentioned in text in U.S.
                  publications. Include the credit line in all U.S and international publications in which the trademark is
                  mentioned.

                  For FileMaker, Inc. trademarks, refer to the FileMaker, Inc. website. FileMaker marks require the trademark
                  notation the first time the trademark is mentioned in U.S. publications and credit lines in all U.S. and
                  international publications in which the trademark is mentioned.

                  For NeXT trademarks, refer to the NeXT Trademarks List.

                  For Beats Electronics, LLC trademarks refer to the Beats website. Beats marks require the trademark
                  notation the first time the trademark is mentioned in U.S. publications and credit lines in all U.S. and
                  international publication in which the trademark is mentioned.

                  1-Click® is a registered trademark of Amazon.com, Inc. in the US and other countries. [Place a ® notation
                  after the first mention of 1-Click in text in publications distributed in the US, Europe, and Canada.]

                  ADDmotion is a trademark of Motion Works International, Inc.

                  Ad Lib is a trademark of Nick Nallick, used under license.

                  Adobe, the Adobe logo, Acrobat, the Acrobat logo, Distiller, PostScript, and the PostScript logo are
                  trademarks or registered trademarks of Adobe Systems Incorporated in the U.S. and/or other countries.

                  AIX is a trademark of IBM Corp., registered in the U.S. and other countries, and is being used under
                  license.

                  Apache: The Apache acknowledgement is now included in the code itself, in line with the new Apache
                  Foundation license (2000). Credit in printed advertising materials is no longer required.

                  BLUEmagic is a trademark of Open Interface North America in the U.S. and other countries.

                  Bluetooth: The registered trademark symbol "®" should be added in superscript format immediately
                  following the Bluetooth word mark wherever the word mark first appears on product packaging, products,
                  web pages, and marketing pieces, and in textual information.

                  Whenever the Bluetooth word mark or logo is used it must be attributed with an appropriate trademark
                  footnote, such as: The Bluetooth® word mark and logos are registered trademarks owned by Bluetooth
                  SIG, Inc. and any use of such marks by Apple is under license. The registered trademark symbol, ®, is to be
                  printed as part of the logo. In the event that the use of the "®" symbol with the Bluetooth mark on a
                  product, or as part of a product display feature, is impractical due to the small size of a Bluetooth mark,
                  you may omit the "®" symbol on such product or product display feature, provided, however, that
                  appropriate language identifying and attributing the Bluetooth marks is included.

                  BSD (4.4 Lite) operating system from UC Berkeley and others for Mac OS X and/or Mac OS X Server: All
                  advertising materials mentioning features or use of this software must include the following
                  acknowledgement: "This product includes software developed by the University of California, Berkeley,
                  FreeBSD, Inc., The NetBSD Foundation, Inc., and their respective contributors." We must also obtain UCBʼs
                  written permission prior to any endorsement or promotion of their software.

                  CDB is a trademark of Third Eye Software, Inc.

https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                                    10/13
10/21/2019             Case
                        Case3:18-cv-05945-VC
                             1:19-cv-09050-ER Document
                                               Document162-22 Filed10/31/19
                                                        10-1 Filed  02/05/20 Page
                                                                              Page12
                                                                                   17ofof14
                                                                                          25
                  The CD Extra logo™ is a trademark of Sony Corporation.

                  DEC™, DECnet™, VMS™, and VAX™ are trademarks of Digital Equipment Corporation.

                  Dolby Laboratories: Manufactured under license from Dolby Laboratories. "Dolby," "Pro Logic," and the
                  double-D symbol are trademarks of Dolby Laboratories. Confidential Unpublished Works, © 1992-1997
                  Dolby Laboratories, Inc. All rights reserved.

                  ENERGY STAR and the ENERGY STAR mark are registered trademarks owned by the U.S. Environmental
                  Protection Agency.

                  FaceSpan™ and FrontMost™ are trademarks of Software Designs Unlimited, Inc.

                  GeForce4 is a trademark of NVIDIA Corporation.

                  Helvetica®, Times®, and Palatino® are registered trademarks of Heidelberger Druckmaschinen AG,
                  available from Linotype Library GmbH.

                  Intel, Intel Core, and Xeon are trademarks of Intel Corp. in the U.S. and other countries. [This attribution is
                  not necessary unless Appleʼs own marks are specifically attributed.]

                  IOS is a trademark or registered trademark of Cisco in the U.S. and other countries and is used under
                  license.

                  ITC Avant Garde Gothic® , ITC Bookman®, ITC Garamond®, ITC Zapf Chancery®, and ITC Zapf Dingbats®
                  are registered trademarks of International Typeface Corporation.

                  Java is a registered trademark of Oracle and/or its affiliates.

                  LaserTools™ is a trademark of LaserTools Corporation.

                  MacDNS: Include the following copyright notice on end-user documentation only: "ThreadLib 1.04 © 1994
                  by Ari Halberstadt.";

                  mLAN code: When the mLAN Trademark is used in an Apple catalogue, brochure or instruction manual,
                  the following attribution statement must be included in a footnote: "mLAN™ is a trademark of YAMAHA
                  CORPORATION."

                  MobileComm is a registered trademark of Mobile Communications Corporation of America.

                  Notion is a trademark of Eidetic, Inc. All packaging and product labels must also include the following
                  copyright notice: "© 1994, Eidetic, Inc. All rights reserved."

                  NuBus is a trademark of Texas Instruments.

                  OpenGL® or OpenGL Logo®: OpenGL is a registered trademark of Silicon Graphics, Inc.

                  OpenSSL by The OpenSSL Project (Mac OS X and/or Mac OS X Server): All advertising materials
                  mentioning features or use of this software must include the following acknowledgement: "This product
                  includes software developed by the OpenSSL Project for use in the OpenSSL Toolkit
                  (http://www.openssl.org/)." We must also obtain the OpenSSL Projectʼs written permission if we wish to
                  use the names "OpenSSL Toolkit" or "OpenSSL Project" to endorse or promote software derived from the
                  OpenSSL software.

                  Ping is a registered trademark of Karsten Manufacturing Corporation and is used in the U.S. under license.

                  PowerCD™ is a trademark of ZCI, Inc., Dallas, Texas.

                  PowerForms™ is a trademark of Sestra, Inc., a division of HealthCare Communications.



https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                                        11/13
10/21/2019             Case
                        Case3:18-cv-05945-VC
                             1:19-cv-09050-ER Document
                                               Document162-22 Filed10/31/19
                                                        10-1 Filed  02/05/20 Page
                                                                              Page13
                                                                                   18ofof14
                                                                                          25
                  PowerPC™ and the PowerPC logo™ are trademarks of International Business Machines Corporation, used
                  under license therefrom.

                  RealAudio™ and the RealAudio logo™ are trademarks of Progressive Networks, Inc.

                  The "Signalling disc watch design" is owned by Swiss Federal Railways SFR, spezialgesetzliche
                  Aktiengesellschaft, Berne, Switzerland.

                  Smalltalk-80™ is a trademark of ParcPlace Systems.

                  SoftWindows™: Windows is a registered trademark of Microsoft Corporation and SoftWindows is a
                  trademark used under license by Insignia from Microsoft Corporation. [Place a™ symbol after the first and
                  most prominent use of the mark SoftWindows in text.]

                  SPEC® is a registered trademark of the Standard Performance Evaluation Corporation (SPEC). See
                  http://www.spec.org for more information.

                  SRS: Use one of the following as appropriate:

                  "The SRS Symbol is a registered trademark of SRS Labs, Inc."
                  "The word SRS is a registered trademark of SRS Labs, Inc."
                  "SRS and the SRS Symbol are registered trademarks of SRS Labs, Inc."

                  TextBridge® and Xerox® are registered trademarks of Xerox Corporation. [Place the trademark notation
                  symbol (™ or ®) after the first mention of the marks in text and in the credit notice.]

                  Trinitron® is a trademark of Sony Corporation, registered in the U.S. and other countries.

                  UCB (ftpd) code from UC Berkeley and others for Mac OS X and/or Mac OS X Server: All advertising
                  materials mentioning features or use of this software must include the following acknowledgement: "This
                  product includes software developed by the University of California, Berkeley, FreeBSD, Inc., The NetBSD
                  Foundation, Inc., and their respective contributors." We must also obtain UCBʼs written permission prior to
                  any endorsement or promotion of their software.

                  UNIX® is a registered trademark of The Open Group.

                  VideoWorks is a trademark of Macromedia, Inc.

                  The Walk of Fame Star is a trademark of the Hollywood Chamber of Commerce.

                  X Window System is a trademark of the Massachusetts Institute of Technology.

                  The YouTube logo is a trademark of Google Inc. (Only necessary when Apple's or other party's logos are
                  also attributed.)

                  OTHER APPLE PRODUCT OR SERVICE NAMES
                  If a product or service name is not listed under Appleʼs Trademarks or Appleʼs Service Marks, it should not
                  be followed by a ™, ℠, or ® notation and should not be included in credit lines. However, if a product or
                  service name includes Apple, Mac, or another Apple mark listed in this trademark list, apply the correct
                  trademark symbol (™, ℠, or ®) to that portion of the name for U.S. publications only. In addition, all Apple
                  trademarks need to be given the correct attribution in the credit section of all U.S. and international
                  publications.

                  Example:

                  The Apple® iPhone® mobile digital device comes with the Multi-Touch™ touchscreen interface.

                  Apple and iPhone are trademarks of Apple Inc., registered in the U.S. and other countries. Multi-Touch is a
                  trademark of Apple Inc.


https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                                     12/13
10/21/2019                  Case
                             Case3:18-cv-05945-VC
                                  1:19-cv-09050-ER Document
                                                    Document162-22 Filed10/31/19
                                                             10-1 Filed  02/05/20 Page
                                                                                   Page14
                                                                                        19ofof14
                                                                                               25
                     QUESTIONS

                     If you have any questions or comments regarding the list, please contact the Trademark team.

                     This list includes updates as of September 30, 2019.




                     *This is a non-exhaustive list of Apple trademarks and service marks in the United States.



             Legal         Intellectual Property       Trademark List


     Hardware and Software                           Sales & Support                                 Internet Services                           Intellectual Property

     Hardware Warranties                             Overview                                        Overview                                    Overview

     Software License Agreements                     AppleCare                                       Apple Media Services Terms and              Guidelines for Using Apple Trademarks
                                                                                                     Conditions                                  and Copyrights
     RF Exposure                                     Repair Terms and Conditions
                                                                                                     iTunes Gift Cards and Codes Terms and       Trademarks
                                                     Express Replacement Service
                                                                                                     Conditions
     More Resources                                                                                                                              Rights and Permissions
                                                     Remote Support Terms and Conditions
                                                                                                     Game Center Terms and Conditions
     Overview                                        (PDF)                                                                                       Piracy Prevention
                                                                                                     iCloud Terms of Service
     Government Information Requests                 Sales Policies                                                                              Unsolicited Idea Submission Policy
                                                                                                     Privacy Policy
     Contact Apple Legal                             Certification Agreements and Policies
                                                                                                     Website Terms of Use                        Education
     Global Trade Compliance                         Training Service Terms and Conditions
                                                                                                     iChat Account Terms of Service              Apple School Manager
     Supplier Provisions                             Support Communities Terms of Use
     Filemaker Legal Information                                                                                                                 Enterprise

                                                                                                                                                 Apple Business Manager



     More ways to shop: Visit an Apple Store, call 1-800-MY-APPLE, or find a reseller.

     Copyright © 2019 Apple Inc. All rights reserved.           Privacy Policy     Terms of Use       Sales and Refunds     Legal     Site Map                                United States




https://www.apple.com/legal/intellectual-property/trademark/appletmlist.html                                                                                                              13/13
Case 3:18-cv-05945-VC
  Case  1:19-cv-09050-ERDocument 162-22
                          Document      Filed 10/31/19
                                   10-2 Filed 02/05/20 Page
                                                       Page 1
                                                            20ofof425




             EXHIBIT B
10/29/2019             Case 3:18-cv-05945-VC
                         Case  1:19-cv-09050-ER   Document
                                         Memoji - Emoji Yourself by162-22
                                                     Document       Social
                                                                      10-2      Filed 10/31/19
                                                                           Technologies
                                                                                Filed   02/05/20      PagePlay
                                                                                        LLC - Apps on Google
                                                                                                      Page   21ofof425
                                                                                                             2
  Cookies help us deliver our services. By using our services, you agree to our use of cookies        Learn more   Got it



                                        Search                                                                                                              Sign in



             Apps                       Categories           Home      Top charts       New releases


       My apps
       Shop
                                                                              Memoji - Emoji Yourself by Social
       Games
                                                                              Technologies LLC
       Family                                                                 Samuel Ernesto     Entertainment                                         14
       Editors' Choice                                                           Everyone


    Account                                                                   Offers in-app purchases

    Payment methods                                                                 Add to Wishlist                                              Install

    My subscriptions

    Redeem

    Buy gift card

    My wishlist

    My Play activity

    Parent Guide




                                                Welcome to Memoji®: The world’s best messaging app that will capture the facial expression of the
                                                end user with full-motion capabilities, and transpose the image into a custom, personalized emoji of
                                                the users actual face. We, at Social Technologies, believe Memoji® will set the text-com world ablaze,
                                                and send engagement through the roof.


                                                We have big plans for this app. Stay tuned for more, and please let us know what you think, and how
                                                we can improve in the review section! Let us know what features you would like to see.


                                                We have just updated the app to function properly on 64-bit devices, as 32-bit will eventually phase
                                                out.


                                                WhatsApp is recommended as the messaging platform of choice for older Android models. Thank
                                                you!


                                                © Copyright 2019¶by Social Technologies LLC



                                                                                               COLLAPSE




                                                REVIEWS                                                                                    Review Policy




                                                       13
                                                                             5
https://play.google.com/store/apps/details?id=com.socialTechx.app.memoji                                                                                              1/3
10/29/2019           Case 3:18-cv-05945-VC
                       Case  1:19-cv-09050-ER   Document
                                       Memoji - Emoji Yourself by162-22
                                                   Document       Social
                                                                    10-2      Filed 10/31/19
                                                                         Technologies
                                                                              Filed   02/05/20      PagePlay
                                                                                      LLC - Apps on Google
                                                                                                    Page   22ofof425
                                                                                                           3

                                                     1.3
                                                                             5

                                                                             4

                                                                             3

                                                                             2

                                                         14 total            1



                                                       Alicia McClellan
                                                                     October 18, 2019
                                                                                                                                            
                                                                                                                                     2

                                                       App never loads. Continuously loading. Uninstalled!

                                                       William Schwartz
                                                                     September 21, 2019
                                                                                                                                            
                                                                                                                                       6

                                                       Terrible interface and u constantly have to switch keyboard to type text with the memoji

                                                       TL Jeffcoat
                                                                     July 8, 2019
                                                                                                                                            
                                                                                                                                      16

                                                       Just has links to websites and wants access to my keyboard where it can track my keys. Not
                                                       sure what that's about. I'll pass.

                                                       Mia Clark
                                                                     September 25, 2019
                                                                                                                                            
                                                                                                                                      10

                                                       Couldnt create a memoji, not working at all!

                                                                                          READ ALL REVIEWS




                                             WHAT'S NEW
                                             Share button ¡x | Keyboard loading time improved




                                             ADDITIONAL INFORMATION

                                             Updated                        Size                      Installs
                                             August 28, 2019                37M                       1,000+


                                             Current Version                Requires Android          Content Rating
                                             7.5.7                          4.4 and up                Everyone
                                                                                                      Learn More


                                             Interactive Elements           In-app Products           Permissions
                                             Users Interact, In-App         $0.99 per item            View details
                                             Purchases


                                             Report                         Offered By                Developer
                                             Flag as inappropriate          Samuel Ernesto            Visit website
                                                                                                      support@socialtechnologiesllc.com
                                                                                                      Privacy Policy
                                                                                                      675 Ponce De Leon
                                                                                                      Avenue Suite W443
                                                                                                      Atlanta, GA 30308




https://play.google.com/store/apps/details?id=com.socialTechx.app.memoji                                                                            2/3
10/29/2019           Case 3:18-cv-05945-VC
                       Case  1:19-cv-09050-ER   Document
                                       Memoji - Emoji Yourself by162-22
                                                   Document       Social
                                                                    10-2      Filed 10/31/19
                                                                         Technologies
                                                                              Filed   02/05/20      PagePlay
                                                                                      LLC - Apps on Google
                                                                                                    Page   23ofof425
                                                                                                           4
                                         Similar                                                                                              See more




                                           Side Effects
                                                      s Guide
                                                        Guide            StreamPuppy
                                                                                  py                The Elf on the
                                                                                                                he Shelf
                                                                                                                   Shelff        DoodleLens
                                                                                                                                          s
                                           Koppert Biological
                                                        gic
                                                          cal Syste
                                                              S ys t e   Lemmino                    The Elf on the Shelf®
                                                                                                                   Shelf®        Aidan Wolf

                                                                                                                                                   $1.99




                                      ©2019 Google Site Terms of Service Privacy Developers Artists About Google | Location: United States Language:
                                      English (United States)
                                      By purchasing this item, you are transacting with Google Payments and agreeing to the Google Payments Terms of Service
                                      and Privacy Notice.




https://play.google.com/store/apps/details?id=com.socialTechx.app.memoji                                                                                       3/3
Case 3:18-cv-05945-VC
  Case  1:19-cv-09050-ERDocument 162-22
                          Document      Filed 10/31/19
                                   10-3 Filed 02/05/20 Page
                                                       Page 1
                                                            24ofof225




            EXHIBIT C
10/21/2019            Case 3:18-cv-05945-VC
                        Case  1:19-cv-09050-ERDocument 162-22
                                                Document      Filed 10/31/19
                                                         10-3 Filed 02/05/20 Page
                                                                             Page 2
                                                                                  25ofof225




https://www.socialtechnologiesllc.com/about                                                   1/1
